ORDER APPROVING STATEMENT OF CIRCUMSTANCES AND CONDITIONAL AGREEMENT FOR DISCIPLINE
Pursuant to Ind.Admission and Discipline Rule 28, Section 11, the Indiana Supreme Court Disciplinary Commlssmn and the respondent have submitted for approval a Statement of Circumstances and Conditional Agreement for Discipline stipulating a proposed discipline and agreed facts as summarized below:
Facts: The parties agree that the respondent engaged in a sexual relationship with a client he was representing in a probation violation matter. The parties agree that the relationship did not in fact adversely affect the respondent's representation of the client.
Violations: The respondent violated Ind.Professional Conduct Rule 1.7(b), which prohibits a lawyer from representing a client where the representation of that client may be materially limited by the lawyer's responsibilities to another client, a third person, or by the lawyer's own interests, unless the lawyer reasonably believes the representation will not be adversely affected and the client consents after consultation. He also violated Prof. Cond.R. 8.4(d), which prohibits a lawyer from engaging in conduct that is prejudicial to the administration of justice.
Discipline: Thirty-day suspension from the practice of law, effective January 25, 2008, with automatic reinstatement thereafter.
The Court, having considered the submission of the parties, now APPROVES and ORDERS. the agreed discipline. Costs of this 'proceeding are assessed against the respondent. The Clerk is directed to provide notice of this order to the hearing officer and all parties and entities as directed by Admis.Disce.R. 28(8)(d).
All Justices concur.